Citation Nr: 0503456	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  04-09 880	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia.  The appellant 
provided testimony at a personal hearing before the Board 
that was conducted at the RO in September 2004.  

A motion to advance this case on the Board's docket, which is 
dated March 16, 2004, was granted by the Board on June 29, 
2004 for good cause shown under the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The veteran died in April 2003.  According to the death 
certificate, the veteran died of malnutrition due to diabetes 
mellitus as a consequence of chronic pancreatitis; 
neuropathy, peripheral vascular disease, and myopathy were 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death.  At the 
time of his death, service connection was in effect for 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
residuals of shell fragment wound scars of the face and right 
ear.  Individual unemployability had been granted effective 
August 18, 2000.  

A November 2003 statement from W.M. Jennings, M.D., who was 
the veteran's physician for a number of years, states that 
PTSD was one of the causes of the veteran's death.  Dr. 
Jennings further noted that metastatic cancer was looked for 
but not found.  However, an April 2003 Autopsy Report from 
St. Mary's Hospital found that the cause of the veteran's 
death was small cell carcinoma of the left upper lobe with 
metastasis to the lymph nodes.  Dr. Jennings did not provide 
any rationale for his November 2003 opinion, and it does not 
appear that he reviewed the Autopsy Report when he prepared 
the November 2003 statement.  Additionally, there is no VA 
opinion on file on the relationship between the veteran's 
service connected PTSD and his death.  

Consequently, the Board finds that additional development is 
needed prior to Board adjudication.  Accordingly, the case is 
remanded for the following actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claim for service connection for 
the cause of the veteran's death.  After 
obtaining any necessary authorization 
from the appellant for the release of 
any private medical records, the RO 
should obtain and associate with the 
file all records that are not currently 
on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  The RO should provide a copy of the 
April 2003 Autopsy Report to Dr. 
Jennings and request that, after review 
of the Report, he provide a written 
statement addressing whether he believes 
that the veteran's service-connected 
PTSD significantly contributed to his 
death.  Dr. Jennings should provide a 
supporting rationale for his opinion.  
This opinion should be associated with 
the claims file.

4.  After the above have been completed, 
the RO should arrange for review of the 
veteran's claims files by a health care 
provider with appropriate expertise to 
determine the relationship, if any, 
between the veteran's service-connected 
PTSD and his death.  The claims folders, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
reviewer.  The reviewer should furnish a 
medical opinion, with full rationale, as 
to whether the veteran's service-
connected PTSD was a significant 
contributing factor in the veteran's 
death.  The reviewer's opinion should 
include reference and discussion of the 
opinion(s) from Dr. Jennings.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.  This opinion should be 
associated with the claims file.  

5.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the 
veteran's death.  If the issue continues 
to be denied, the RO should provide the 
appellant and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CASE HAS BEEN ADVANCED ON 
THE DOCKET.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



